The Court ordered “ the plaintiff to produce for inspection of defendant’s counsel, and to enable him to cross-examine said plaintiff, a certain account-book of the said Amasa Borton, plaintiff, containing a day-book and ledger, and an account with Richard Streeper, kept by him during the spring and summer, or fall of 1834, and a receipt-book kept by the said Borton during the same period; also,an agreement made between Swinn&Warrington and the said Borton, about the beginning of June, 1834, by which the said Swinn & Warrington agreed to do the bricklaying of the fifteen houses against which the claim on which the scire facias issued was filed, and proceedings on the rule to take depositions to stay until the same are produced, unless the cause of non-production of the same be shown by the said depositions.”